                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Paul Edward Baalerud,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00022-MOC
                                      )               3:14-cr-00188-MOC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 31, 2020 Order.

                                               January 31, 2020
